Citation Nr: 0002270	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation under the provisions of  
38 U.S.C.A. § 1151 for aggravation of chronic venous stasis 
ulcer of the left leg claimed as due to medication prescribed 
as part of VA medical care.

2.  Entitlement to compensation under the provisions of  
38 U.S.C.A. § 1151 for left shoulder, arm, and hand weakness 
claimed as due to VA hospitalization and medical care 
rendered from December 1996 to January 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1963 to October 
1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which, in pertinent part, 
denied claims of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for aggravation of chronic 
venous stasis ulcer of the left leg and for left shoulder, 
arm, and hand weakness, claimed as due to VA medical care.  
In May 1998, the veteran disagreed with the determinations 
with respect to 38 U.S.C.A. § 1151, and the veteran 
thereafter submitted timely substantive appeal as to his 
claims under 38 U.S.C.A. § 1151 in July 1998.
 
The veteran, in a motion submitted in August 1999 and granted 
in September 1999, requested a hearing before the Board.  
That hearing was conducted, by the undersigned, in November 
1999.

The Board, after reviewing all the evidence and testimony of 
record, finds that the issues on appeal are more accurately 
identified as noted on the title page of this decision.  


FINDINGS OF FACT

1.  Clinical records after August 1996 include "Carrington 
gel" and "Cara-Klenz" among the medications to which the 
veteran is allergic.

2.  There is no medical evidence or opinion that a venous 
stasis ulcer of the left leg increased in severity as a 
result of a reaction to any medication prescribed as part of 
VA medical care, nor is there any medical evidence linking 
the severity of the veteran's current venous stasis ulcer 
disability to his VA medical care.  

3.  There is no medical evidence or opinion that the veteran 
sustained additional disability of the left shoulder, arm, or 
hand, or nerve injury as a result of care administered during 
VA hospitalization from December 1996 to January 1997.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for aggravation of chronic venous stasis 
ulcer of the left leg as the result of a reaction to 
medication prescribed as part of VA medical care.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left shoulder, arm, and hand weakness 
claimed as due to VA hospitalization and medical care 
rendered from December 1996 to January 1997.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that a chronic venous stasis ulcer of 
the lower left leg was aggravated by a topical medication his 
VA physician prescribed for treatment of the ulcer.  The 
veteran also contends that the insertion in his left arm of a 
peripherally-inserted central catheter (PICC) caused nerve 
damage in the left arm, resulting in left shoulder, arm and 
hand weakness.  The veteran seeks compensation under 
38 U.S.C.A. § 1151 for additional left leg and left arm 
disability.  The veteran submitted these claims under 
38 U.S.C.A. § 1151 in July 1997.

38 U.S.C.A. § 1151 (West 1991) provides that, if a veteran 
incurs an injury, or an aggravation of an injury, as the 
result of VA medical or surgical treatment, and the injury or 
aggravation results in additional disability to the veteran, 
disability compensation is awarded in the same manner as if 
the disability were service-connected.

The regulation which implements this statutory benefit 
provides, in pertinent part, that, in determining whether 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  The regulation further provides that compensation is 
not payable for "the continuance or natural progress" of 
disease or injury for which VA care was authorized.  38 
C.F.R. § 3.358(b)(2) (1999).

Moreover, a determination that "additional disability" was 
caused by VA treatment requires evidence that any increase in 
disability is "not merely coincidental" with the treatment, 
but "actually the result" thereof, and the regulation 
cautions that "[t]he mere fact that aggravation occurred" 
does not prove causation.  38 C.F.R. § 3.358(c)(1), (2).

The Board notes that the veteran is not required to show 
fault or negligence in VA medical treatment.  Brown v. 
Gardner, 513 U.S. 115 (1994).  Although section 1151 was 
recently modified to require that an injury from VA 
hospitalization or treatment be caused by carelessness, 
negligence, fault, or an unforeseeable event, before benefits 
may be awarded under section 1151, the new standard applies 
only to claims filed on or after October 1, 1997.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998); VAOPGCPREC 40-97 
(1997).  Since the veteran's appeal was pending prior to this 
date, it continues to be subject to review under the prior 
statutory language and interpretation, where that is more 
favorable to the veteran.  See Karnas v Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

Thus, to establish a well-grounded claim for benefits under 
38 U.S.C.A. § 1151, the veteran must provide, as to each 
claim under section 1151, competent evidence of the existence 
of two elements: (1) that he suffered an additional 
disability when his condition prior to and after the VA 
treatment alleged to have caused the additional disability 
are compared; and, (2) that the additional disability 
occurred as the result of the VA hospitalization or surgical 
treatment, irrespective of fault.

Initially, the Board notes that the veteran has a long 
history of treatment for a variety of medical problems.  Ten 
volumes of clinical records accompany the claims file for the 
Board's review on appeal, together with more than 2 inches of 
additional unbound clinical records.  The Board has reviewed 
each volume of clinical records, but will limit its 
discussion of the clinical history to those facts relevant to 
each claim on appeal.

1.  Claim for Compensation for Aggravation of Chronic Venous 
Stasis Ulcer

By a statement submitted in July 1997, the veteran alleged 
that he received "the wrong medication" for treatment of a 
leg ulcer, and this medication "caused it to get larger and 
worse."  

The veteran was admitted for VA inpatient treatment for 
cellulitis of the left leg in September 1995.  In early 
October 1995, he returned with a draining ulcer on the back 
of the left leg, and was again admitted.  In December 1995, 
the veteran was seen in the emergency room for an open wound 
just above the left ankle.  The veteran reported having hit 
the area on a cabinet about a week earlier, and the open 
wound was of three days' duration.  The orders for medical 
care reflect that the veteran was to be taught how to do 
Carrington gel dressings and was to have a visiting nurse at 
home.  VA pharmacy records reflect that Carrington gel was 
dispensed in December 1995.  That treatment was discontinued 
in late December, and wet-to-dry dressings were ordered.  The 
veteran was seen in early January 1996, and the wound was 
improved.

In early February 1996, the veteran was referred for Social 
Work assistance because he had failed to report for 
appointments for follow-up care of the ulcer.  A clinical 
note in late February 1996 reflects that the wound had 
increased in size.  The veteran was instructed to be seen in 
Wound Clinic and to use Carrington spray gel dressings on the 
stasis ulcer.  In early March 1996, the veteran complained of 
increased pain and stated that he wanted to request a 
"spray" medication for the leg ulcer, but left without 
being seen by the physician.  In late March, in April, and in 
early May 1996, he continued to miss his appointments.  
However, the veteran was seen multiple times in June and July 
1996.  In early July 1996, the assessment was that there was 
"no response" to the use of Carrington spray gel dressings, 
and the veteran was instructed to use wet to dry dressings.  
In mid-July 1996, Sorbasan was prescribed.  In early August 
1996, the veteran complained of increased leg pain, and oral 
antibiotics were prescribed.

VA outpatient treatment notes of August 16, 1996, reflect 
that the veteran reported that his leg ulcer was burning and 
turning black because the home health care nurse "put some 
cream" on the ulcer that the veteran "wasn't supposed to" 
use.  The veteran reported that he was out of the prescribed 
medications for the ulcer.   

In late August 1996, the veteran's leg ulcer was found to 
have fibrinous exudate and increased warmth, and there was 
swelling.  Cellulitis was suspected.  The veteran was 
admitted for VA inpatient treatment.  At that time, the 
veteran reported that he was allergic to the Carrington spray 
he had been given, and stated that this allergy caused the 
wound to increase in size.  During the hospitalization, 
granulation tissue began forming, the margins of the ulcer 
appeared healthy, and the physician noted that leg tissue was 
regenerating at the time of the veteran's discharge.  The 
veteran was again hospitalized for treatment of the leg ulcer 
in December 1996 to January 1997 and in February 1997 to 
March 1997.

May 1997 outpatient treatment notes reflect that the veteran 
refused to continue use of Sorbasan, stating it was eating 
his skin up.  In October 1997, the veteran was seen on an 
emergency basis for worsening left lower extremity edema, 
erythema, wet discharge, and foul smell of a left leg ulcer.  
The admission history noted that the veteran's chronic non-
healing skin ulcers were attributed to venous insufficiency 
and edema secondary to hypoalbuminemia secondary to cirrhosis 
of the liver.  During this hospitalization, the ulcer 
improved, decreasing in size.  There was a healthy border and 
healthy granulation tissue.  

On VA examination conducted in February 1998, the veteran had 
an ulcer which was 4.5 by 6.5 centimeters in size, with good 
granulation tissue at the base but dry, cracked skin on the 
edges.  

The discharge summary of a September 1998 VA hospitalization 
during which the veteran's left leg ulcer was debrided, 
reflect that the veteran's medication allergies included 
Carrington gel and Cara-Klenz, among other medications.  

During a hearing before the Board, conducted in November 
1999, the veteran testified that ongoing treatment for his 
chronic leg ulcer was changed from wet-to-dry dressings to 
use of Carrington spray gel at one point, and that, during 
the four months he used that treatment, his ulcer became 
larger and deeper, but his doctor told him to keep using that 
treatment, until finally, a nurse who looked at it told him 
he was allergic to the Carrington spray gel.  The veteran 
testified that he subsequently required hospitalization for 
the ulcer.

There is medical evidence that the veteran is allergic to, or 
is suspected to be allergic to, two products prescribed for 
treatment of the ulcer during VA outpatient treatment, 
identified as Carrington spray gel and Cara-Klenz.  Thus, 
there is medical evidence which supports the veteran's 
testimony that he had a reaction to a medication used for his 
leg ulcer.  However, that evidence does not establish that 
the reaction to the medication caused aggravation of the 
venous stasis ulcer.  

The regulation governing compensation under 38 U.S.C.A. 
§ 1151 specifically states that the mere fact of aggravation 
alone will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of hospitalization, medical or surgical 
treatment, or examination.  The only evidence that medication 
prescribed during VA treatment was the cause of an increase 
in severity of a left leg ulcer is the veteran's own 
testimony.  However, the veteran's testimony is not competent 
medical evidence to establish medical causation.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1991).  

The Board further notes that the veteran's testimony that his 
leg ulcer does not heal as a result of the aggravation caused 
by the medications to which he was allergic is contradicted 
by the opinions of record that the non-healing of the leg 
ulcer is due to venous insufficiency and edema secondary to 
hypoalbuminemia secondary to cirrhosis of the liver.  

The evidence of record reflects that the veteran sought care 
irregularly at times, making it difficult to determine the 
efficacy of treatments prescribed.  The evidence also 
reflects that the veteran's leg ulcer increased in severity 
so as to require hospitalization in mid-August, 1996, 
following an emergency visit at which the veteran reported he 
had run out of medications prescribed by VA.  This evidence 
also contradicts the veteran's contention that VA medications 
resulted in aggravation of the ulcer.  

The evidence also reflects that the veteran's ulcer decreased 
in size during each hospitalization, and increased in size 
after each discharge.  In particular, the clinical records of 
the VA hospitalization in August 1996 to September 1996 
reflect that the leg ulcer was diminishing in size and was 
healing.  This evidence contradicts the veteran's assertion 
that medications prescribed by VA which he should not have 
been given have prevented healing of the leg ulcer.  This 
evidence also reflects that, subsequent to the 
"aggravation" the veteran claims occurred as a result of 
prescribed medications, the veteran's leg ulcer diminished in 
size during hospitalizations.  In light of this evidence, it 
would not be reasonable for the Board to find that the 
veteran incurred "additional disability" of the leg ulcer 
in the absence of medical opinion to that effect.  There is 
no medical opinion of record suggesting that the veteran has, 
in fact, incurred additional leg ulcer disability as the 
result of VA medications or treatment.

The veteran has not submitted any competent medical evidence 
that any worsening of a venous stasis ulcer after treatment 
with the medications to which the veteran was allergic was 
other than temporary.  Temporary or intermittent flare-ups of 
an existing condition are not sufficient to be considered 
aggravation, including for purposes of 38 U.S.C.A. § 1151, 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 296-97 
(1991).  

In the absence of medical evidence of permanent worsening of 
a chronic venous stasis ulcer or other additional disability, 
and in the absence of medical evidence that the current 
severity of the veteran's venous stasis ulcer is linked in 
any way to the veteran's VA medical care and not merely 
coincident with VA care, the veteran has not submitted 
evidence establishing a well-grounded claim of entitlement to 
compensation for this disorder under 38 U.S.C.A. § 1151.  The 
veteran has been informed of the requirement that he 
establish a well-grounded claim and the evidence necessary to 
meet the requirements, but has not submitted any additional 
evidence other than his own testimony.  As discussed above, 
the veteran's lay testimony is not sufficient to establish a 
well-grounded claim under 38 U.S.C.A. § 1151.  The claim must 
be denied.  

2.  Claim for Nerve Injury, Left Arm

By a statement submitted in July 1997, the veteran alleged 
that, when a needle to be used for intravenous injection of 
antibiotics was inserted in his left arm in the operating 
room, "they hit a nerve."  

Clinical records reflect that the veteran was admitted to a 
VA hospital in late October 1993 complaining of sudden onset 
of a severe headache.  Computed tomography of the head 
revealed an area of hemorrhage in the right parietal area of 
the brain.  Arteriovenous malformation was found.  A 
craniotomy and removal and repair of the malformation was 
performed.  The veteran developed seizure activity and had 
some residual left-sided weakness.  

During VA hospitalization in December 1994, the veteran 
complained that seizures affected his left arm and left foot, 
causing numbness and a feeling of displacement.  Decreased 
sensory perception to pinprick was noted from the left elbow 
to left hand, in a stocking-glove distribution, and in the 
left leg to the knee.  Decreased vibration perception and 
absent proprioception were also noted.  Strength was 5/5 in 
all extremities.  EEG (electroencephalogram) disclosed 
structural disease in the right parietal lobe of the brain.  

In June 1996, the veteran complained of post-ictal mild left 
arm weakness.  Left grip strength was minimally decreased.  
Left hemiparesis following hemorrhage and craniotomy in 1993 
was described as "in total resolution."  July 1996 VA 
outpatient records reflect multiple complaints regarding left 
arm pain, including complaints of "electrical" pain from 
the neck to his left hand.  In July 1996, the veteran 
complained that his left arm had become paralyzed and that he 
had difficulty with his left leg.  Radiologic examination of 
the left shoulder was normal.  The impression was left ulnar 
distribution numbness and pain.  Cervical computed tomography 
in August 1996 revealed osteophytes and foraminal narrowing 
at C6-7 and C7-T1. 

During VA hospitalization in August 1996 to September 1996, 
the veteran reported that an electric-like sensation shot 
down his arm when he was moving it.  Neurologic evaluation 
disclosed slightly diminished power on the left side. 

In December 1996, the veteran was again admitted to VA 
hospitalization.  The veteran complained of pain in the left 
shoulder, and evaluation of a possible peripheral neuropathy 
was planned.  In mid-January 1997, a peripherally-inserted 
central catheter (PICC) was placed in the veteran's left arm 
for administration of intravenous antibiotics to treat his 
non-healing left lower extremity venous stasis ulcer.  
Following insertion of the PICC, the veteran complained of a 
sporadic, shooting, "electrical" type of pain in his left 
arm whenever the arm was elevated, lasting from 20 seconds to 
20 minutes, together with a contracture of the fingers of the 
left hand.  The veteran requested removal of the PICC line.  

The veteran was again hospitalized, with complaints including 
left arm pain and parasthesias, in February 1997 through 
March 1997.  Neurologic examination of the upper extremities 
revealed strength of 5/5 on the right and 4/5 with 
questionable effort on the left, proximally and distally.  
Sensory examination was intact to proprioception and sharp 
versus dull touch.  There was no evidence of wasting in the 
left hand or forearm.  The veteran described pain beginning 
in his neck and traversing the arm, ending at the first, 
second, and third digits.  The report of an EMG conducted in 
late February 1997 disclosed mild to moderate distal sensory 
diffuse neuropathy, with no evidence of radiculopathy or 
focal neuropathy.
.
VA outpatient clinical notes dated in March 1997 reflected 
that the veteran's motor strength was 5/5 in all four 
extremities, and there was glove hypesthesia of the left hand 
to just above the wrist.  The veteran complained of an 
electric shock sensation starting in the arm and radiating to 
the hand and up to the left occiput.  

An EEG conducted in April 1997 again showed structural 
disease and changes in the right parietal lobe.

On VA examination conducted in September 1997, the veteran 
reported that he developed severe tingling in all fingers of 
the left hand and progressive pain and weakness after a 
puncture for a PICC line.  He reported that he required 
assistance with cooking, dressing, and bathing because of 
these left upper extremity symptoms.  There was no muscle 
weakness on motor examination, with power described as 5/5 
throughout.  On sensory examination, there was decreased 
pinprick and light-touch sensitivity in the distal phalanx of 
all fingers of the left hand.  The examiner also noted review 
of the results of a May 1997 VA EMG.  The examiner concluded 
that the veteran had mild to moderate distal sensory 
neuropathy, of unknown cause, without evidence of focal 
neuropathy.  The examiner further opined that there was no 
clear evidence of nerve injury and "the explanation for the 
[veteran's] complaint comes from more diffuse sensory 
neuropathy."  

VA outpatient notes in November and December 1997 continued 
to reflect complaints regarding the left arm and hand.  In 
February 1998 the veteran complained of numbness in the left 
arm.  Reflexes were 2+ bilaterally in the upper extremities, 
equal and symmetric, and motor strength was 5/5 bilaterally.  

The records of VA hospitalization in September 1998 reflect 
no complaints of left arm pain.  There was no treatment of, 
or diagnostic examination of, the left arm.  Subsequent 
outpatient social work notes reflect that the veteran 
reported he was able to live independently.  

At a Board hearing conducted in November 1999, the veteran 
testified that he had pain and weakness in his left arm, and 
that this weakness limited use of the left arm.

The veteran has not submitted medical evidence that insertion 
of a PICC line in January 1997 resulted in additional 
disability.  In particular, the Board notes that medical 
evidence as early as December 1994 reflects that the veteran 
had decreased sensory perception to pinprick from the left 
elbow to left hand, in a stocking-glove distribution, 
essentially the same findings reported on VA examination in 
1997 after the PICC line insertion that the veteran alleges 
injured the nerves in his left arm.  

Moreover, although the veteran reports weakness in the left 
arm, the evidence reflects that the veteran underwent 
diagnostic evaluation for complaints of left arm weakness 
prior to 1997, when he alleges nerve injury in the left arm 
was incurred.  In light of the evidence reflecting little or 
no objective change in physical findings or subjective 
complaints when evidence prior to and following the alleged 
injury is reviewed, it would be unreasonable for the Board to 
conclude that the veteran incurred additional disability to 
the left arm during insertion of a PICC line in January 1997 
without medical opinion to that effect.  There is no medical 
opinion of record which suggests or establishes that the 
veteran incurred additional disability of the left arm in 
January 1997.

The Board notes that the December 1994 medical evidence 
discloses that the veteran had structural disease in the 
right parietal lobe of the brain on EEG, apparently related 
to the 1993 hemorrhage from and repair of an arteriovenous 
malformation in the brain.  The Board further notes that the 
September 1997 medical opinion, the most recent medical 
opinion of record regarding the veteran's left arm, indicates 
that the veteran's left arm symptomatology is not the result 
of a nerve injury or focal neuropathy.

The only evidence that the veteran's current left arm 
disorder resulted from insertion of a needle in his left arm 
is the veteran's own testimony.  However, the veteran's 
testimony is not competent medical evidence to establish 
medical causation.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1991).  In particular, the Board notes the clear medical 
evidence that the veteran has suffered a hemorrhage of the 
right parietal lobe of the brain and undergone craniotomy and 
repair of an arteriovenous malformation in that area.  

In the absence of medical evidence establishing that the 
veteran has additional disability following VA 
hospitalization in December 1996 to January 1997, and in the 
absence of medical evidence linking current left shoulder, 
arm, or hand symptoms to December 1996 and January 1997 VA 
medical or surgical care, the veteran has not submitted 
evidence establishing a well-grounded claim of entitlement to 
compensation for this disorder under 38 U.S.C.A. § 1151.  

The veteran has been informed of the requirement that he 
establish a well-grounded claim and the evidence necessary to 
meet the requirements, but has not submitted any additional 
evidence other than his own testimony.  As discussed above, 
the veteran's lay testimony is not sufficient to establish a 
well-grounded claim under 38 U.S.C.A. § 1151.  The claim must 
be denied.  



ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
aggravation of chronic venous stasis ulcer of the left leg 
claimed as due to medication prescribed during VA medical 
care is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
left shoulder, arm, and hand weakness claimed as due to 
medical care rendered during VA hospitalization from December 
1996 to January 1997 is denied.





		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

